Judgment, Supreme Court, New York County (Elliott Wilk, J.), entered on or about November 9, 1994, dismissing the CPLR article 78 petition challenging respondent’s determination to deny petitioner a member-of-service (MOS) license after he retired from the New York City Police Department, unanimously affirmed, without costs.
Respondent’s determination denying petitioner a MOS license upon his retirement from the New York City Police Department was not arbitrary and capricious since under departmental policy it is respondent’s practice to deny such applications if the applicant retired without firearms privi*211leges (see, Matter of Laier v McGuire, 111 AD2d 43). Since possession of a pistol license is a privilege and not a right (Sewell v City of New York, 182 AD2d 469, 472, Iv denied 80 NY2d 756), and the determination has a rational basis, the application was properly dismissed. We note it was petitioner’s own action instigating his immediate retirement which prevented a hearing upon the charges underlying respondent’s withdrawal of petitioner’s firearm privileges while he was a member of the Police Department. Concur—Sullivan, J. P., Rosenberger, Wallach, Kupferman and Asch, JJ.